t c memo united_states tax_court dennis malsom petitioner v commissioner of internal revenue respondent docket no filed date terri a merriam marlyn p chu jaret r coles and adam j blake for petitioner nhi t luu for respondent memorandum opinion kroupa judge this case is one of seven pending affected_item proceedings involving separate allocation of sec_6662 accuracy-related_penalties under sec_6015 separate 1marlyn p chu jaret r coles and adam j blake filed motions to withdraw as petitioner’s counsel we granted all three motions liability allocation the taxpayers in each of the pending cases were investors in hoyt cattle partnerships subject_to the provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 the parties in each of the pending cases have agreed that this case and andrews v commissioner tcmemo_2010_230 also filed today will be used to present the penalty allocation issue to the court the parties chose andrews and malsom because they represent two distinct scenarios the requesting spouse in this case is the spouse who earned the higher income during the years at issue while the requesting spouse in andrews earned the lower income nevertheless the parties agree that the same computational methodology should be used in all cases for consistency we will therefore apply the methodology established in andrews to this case the parties filed a stipulation of settled issues at trial that resolved all issues except the computation of petitioner’s separate liability allocation the parties agree that dennis malsom petitioner and his late spouse mrs malsom are liable for the accuracy-related_penalties for taxable years through the years at issue and they agree that petitioner is entitled to the separate liability allocation for each year they also agree that the computational methodology established in 2all section references are to the internal_revenue_code 125_tc_211 capehart estate methodology should be applied to determine petitioner’s separate liability allocation there is no dispute as to the liability for each year at issue the parties disagree however on how the liabilities and the penalties should be allocated when there are multiple sets of computational adjustments to petitioner’s liability for each year there are two sets of computational adjustments for each year because petitioner and his late spouse were partners in multiple tefra partnerships the tier and tier partnerships during the years at issue the tier partnerships were also partners in the tier partnership petitioners reported partnership losses from both the tier and tier partnerships on the joint returns for the years at issue the parties’ disagreement focuses on the timing of the computations we dealt with this same issue in andrews respondent’s proposed computations make the tier and tier computational adjustments for each year in two separate steps in contrast petitioner’s proposed computations make the tier and tier computational adjustments in one step applying the 3petitioner and his late spouse were partners in two partnerships timeshare breeding services and durham farms tier partnerships during the years at issue the tier partnerships were also partners in upper tier hoyt partnerships tier partnerships tier partnership losses flowed through the tier partnerships to petitioner and mrs malsom petitioner and mrs malsom reported partnership losses from both the tier and tier partnerships on the joint returns for the years at issue computations in one step as petitioner proposes results in one deficiency and one penalty for each of the years at issue applying the computations in two steps as respondent proposes results in two separate sets of deficiencies and penalties for each year the allocated amounts are also different when the computations are made in two steps rather than together in one step we agree with respondent that the computations for each tefra partnership must be made separately before the liabilities and penalties are allocated under the capehart estate methodology i separate liability allocation and capehart estate methodology we begin with an overview of separate liability allocation generally taxpayers filing joint federal_income_tax returns are jointly and severally liable for all taxes due see sec_6013 a spouse requesting spouse may elect to have the liability_limited to his or her proportionate share of the liability however if the spouses are divorced legally_separated or living apart for the months preceding the election sec_6015 a i the separate liability allocation must be made no later than two years after the secretary has begun collection activities with respect to the electing spouse sec_6015 liability allocation is based on the items that gave rise to the deficiency erroneous items erroneous items are allocated to each spouse as though each had filed a separate_return for the taxable_year subject_to some exceptions sec_6015 erroneous items are reallocated under the tax_benefit exception to the extent one spouse received a tax_benefit on the joint_return and the other spouse did not sec_6015 the requesting spouse’s proportionate share of the deficiency is based on his or her proportionate share of the erroneous items see sec_6015 a sec_1_6015-3 income_tax regs the requesting spouse’s allocable share of the accuracy- related penalty is based on his or her allocable share of the underpayment sec_1_6015-3 income_tax regs the underpayment is reduced however by the requesting spouse’s share of excess withholding credits estimated_tax payments and other_payments that were frozen by the commissioner instead of being refunded to the taxpayer see sec_6664 sec_1 a d income_tax regs the requesting spouse’s share of the underpayment is then multiplied by percent to determine his or her allocable share of the accuracy-related_penalty capehart estate supra pincite ii applying the computational adjustments we now turn to the parties’ proposed computations of petitioner’s separate liability allocation petitioner claims that the amount of the liability should be the same regardless of whether the computational adjustments are made in one step or multiple steps he analogizes the assessment of computational adjustments in tefra proceedings to the computation of tax deficiencies to support his claim we note however that normal deficiency procedures do not apply to computational adjustments sec a see sec a a we do not find petitioner’s analogy helpful petitioner’s proposed computations also ignore the partnership procedures set forth in tefra see sec_6221 through the tefra rules provide for separate proceedings at the partner and partnership levels see 114_tc_519 the computational adjustments at issue stem from separate partner and partnership level proceedings the tier computational adjustments are partnership-level adjustments and the tier computational adjustments are partner-level adjustments of tier partnership items accordingly the tefra rules require that the tier partnership-level computational adjustments be made separate from the tier partner-level computational adjustments petitioner’s proposed computations also ignore the 1-year limitation on making computational adjustments see sec a d decisions were finalized in the tier partnership proceedings in or almost a year before the decisions were finalized in the tier partnership proceedings the tier computational adjustments must therefore be made before the tier computational adjustments to comply with the tier limitations_period iii applying the capehart estate methodology we now turn to the application of the capehart estate methodology to make the separate liability allocation we have already determined that the tier and tier computations for each taxable_year should be made separately and the tier computations should be made first the capehart estate methodology should also be applied separately to each set of computations this means that the tax_benefit exception should be applied twice the tax_benefit exception should be applied once at the tier partnership level and again at the tier partnership level petitioner’s proposed computations however apply the tax_benefit exception only to the tier erroneous items and ignore the tax benefits petitioner received from the tier hoyt income and partnership losses we find that respondent’s proposed computations properly apply the tax_benefit exception separately to the tier and tier erroneous items iv allocation of the penalties we now turn to the allocation of the penalties we find that the accuracy-related_penalties which are based on the tier and tier underpayments must also be separately allocated for each set of computations we further find that respondent’s computations properly account for frozen refunds before separately allocating the tier and tier penalties in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit an appropriate order will be issued
